DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for determining incentive distribution, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: obtaining feature information for entities, the feature information characterizing features of individual entities; determining predicted returns from providing individual incentives associated with different costs to the individual entities based on the feature information and a deep-Q network; determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives; and identifying a set of incentives to be provided to one or more of the entities based on the return metric and a budget for a period of time, wherein identifying the set of incentives includes: identifying incentives with highest return metric for the individual entities; and selecting the incentives with the highest 
The limitations of claim 1: 
determining predicted returns from providing individual incentives associated with different costs to the individual entities based on the feature information and a deep-Q network, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and predicting returns for incentives given to a user. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives. 
and identifying a set of incentives to be provided to one or more of the entities based on the return metric and a budget for a period of time, wherein identifying the set of incentives includes: identifying incentives with highest return metric for 
and selecting the incentives with the highest return metric in an order of highest to lowest return metric until a sum of the costs of the selected incentives reaches the budget, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally selecting the incentives with the highest return metric. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites a generic computer (“the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”), however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of  obtaining feature information for entities, the feature information characterizing features of individual entities are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more 
The step of obtaining feature information for entities, the feature information characterizing features of individual entities; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for determining incentive distribution, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: obtaining feature information for entities, the feature information characterizing features of individual entities; determining predicted returns from providing individual incentives associated with different costs to the individual entities based on the feature information; determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives; and identifying a set of incentives to be provided to one or more of the entities based on the return metric.
The limitations of claim 2: 
determining predicted returns from providing individual incentives associated with different costs to the individual entities based on the feature information, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and predicting returns for incentives given to a user. 
determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally determining return metric from providing the individual incentives to the individual entities based on the predicted returns and the costs of the individual incentives. 
identifying a set of incentives to be provided to one or more of the entities based on the return metric, wherein identifying the set of incentives includes: identifying incentives with highest return metric for the individual entities, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally identifying a set of incentives to be provided to one or more of the entities based on the return metric. 

The abstract idea is not integrated into to a practical application. The claim recites a generic computer (“the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”), however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of  obtaining feature information for entities, the feature information characterizing features of individual entities are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining feature information for entities, the feature information characterizing features of individual entities; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 12 is similarly rejected, refer to claim 2 for further analysis.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the set of incentives is identified further based on a budget for a period of time.
The limitations of claim 3: 
wherein the set of incentives is identified further based on a budget for a period of time, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the set of incentives further and does not change the nature of the underlying mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is similarly rejected, refer to claim 3 for further analysis.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein identifying the set of incentives includes: identifying incentives with highest return metric for the individual entities; 
The limitations of claim 4: 
identifying incentives with highest return metric for the individual entities, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the set of incentives further and does not change the nature of the underlying mental process. 
selecting the incentives with the highest return metric in an order of highest to lowest return metric until a sum of the costs of the selected incentives reaches the budget, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the set of incentives further and does not change the nature of the underlying mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”) that amount to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is similarly rejected, refer to claim 4 for further analysis.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the predicted returns are determined based on a deep-Q network.
The limitations of claim 5: 
wherein the predicted returns are determined based on a deep-Q network, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the predicted returns further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is similarly rejected, refer to claim 5 for further analysis.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the deep-Q network is trained 
The limitations of claim 6: 
wherein the deep-Q network is trained using historical information for the entities, the historical information characterizing activities of the entities for a period of time, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is similarly rejected, refer to claim 6 for further analysis.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the deep-Q network is trained using the historical information for the entities based on: storage of at least a portion of the 
The limitations of claim 7: 
the deep-Q network is trained using the historical information for the entities based on: storage of at least a portion of the historical information in a replay memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
sampling of a first dataset of the information stored in the replay memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
and training of the deep-Q network using the first sampled dataset, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is similarly rejected, refer to claim 7 for further analysis.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the deep-Q network is updated using transition information for the entities, the transition information characterizing activities of the entities after the set of incentives have been provided to the one or more of the entities.
The limitations of claim 8: 
wherein the deep-Q network is updated using transition information for the entities, the transition information characterizing activities of the entities after the set of incentives have been provided to the one or more of the entities, under its broadest reasonable interpretation, covers performance of the limitation in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 is similarly rejected, refer to claim 8 for further analysis.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the deep-Q network is updated using the transition information for the entities based on: storage of at least a portion of the transition information in the replay memory, the storage of the at least the portion of the transition information in the replay memory causing at least some of the historical information stored in the replay memory to be removed from the replay memory; sampling of a second dataset of the information stored in the replay memory; and updating of the deep-Q network using the second sampled dataset.

storage of at least a portion of the transition information in the replay memory, the storage of the at least the portion of the transition information in the replay memory causing at least some of the historical information stored in the replay memory to be removed from the replay memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
sampling of a second dataset of the information stored in the replay memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner notes that a deep-Q network recitation is just a recitation to apply a generic class of computer algorithm to perform an otherwise mental process.
updating of the deep-Q network using the second sampled dataset, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further and does not change the nature of the underlying mental process. The examiner 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is similarly rejected, refer to claim 9 for further analysis.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein updating of the deep-Q network includes a change in a last layer of the deep-Q network, the last layer representing available incentive actions.
The limitations of claim 10: 
wherein updating of the deep-Q network includes a change in a last layer of the deep-Q network, the last layer representing available incentive actions, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the deep-Q network further 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors” and “memory” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is similarly rejected, refer to claim 10 for further analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US20140095258).

Regarding claim 2, Weiss teaches a system for determining incentive distribution (Weiss: Paragraph [0184] “The system described above may, in some embodiments, provide incentives to consumers in exchange for participating in market research.” Determining incentive distribution is taught as provide incentives to consumers.), the system comprising: one or more processors (Weiss: Paragraph [0048] “deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.” One or more processors is taught as machine that executes computer software, program codes, and/or instructions on a processor.); and a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Weiss: Paragraph [0048] “The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere.” A memory storing instructions that, when executed by the one or more processors, cause the system to perform is taught as processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere.): obtaining feature information for entities, the feature information characterizing features of individual entities (Weiss: Paragraph [0024] “the system 108 may acquire information from at least one data source external to the system 108. The information acquired from the at least one data source may be any suitable information, as embodiments are not limited in this respect. In some cases, the information may include information regarding the consumer 102, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. For example, in response to inferring a characteristic of the consumer 102, the system 108 may obtain social networking data provided by a consumer to a social networking service or that relates to the consumer 102.” Obtaining feature information for entities, the feature information characterizing features of individual entities is taught as the information may include information regarding the consumer, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. For example, in response to inferring a characteristic of the consumer, the system may obtain social networking data provided by a consumer to a social networking service or that relates to the consumer.); determining predicted returns from providing individual incentives associated with different costs to the individual entities (Weiss: Paragraph [0033] “response to inferring or predicting a characteristic of the consumer 102, the system 108 may compare characteristics of the consumer 102 predicted/inferred following the offering by the system 108 of and/or redemption by the consumer 102 of a reward to characteristics of the consumer 102 predicted/inferred beforehand. …determine whether the business is receiving a good return on the business's investment, in the case that the business pays a fee to the system 108 for the reward to be offered to consumers. Though, investment may alternatively or additionally be computed in other ways, such as based on the cost to the business of supplying rewards redeemed by consumers.” Determining predicted returns from providing individual incentives associated with different costs to the individual entities based is taught as determine whether the business is receiving a good return on the business's investment the prior art does this by comparing characteristics of the consumer predicted/inferred following the offering by the system of and/or redemption by the consumer.)  based on the feature information (Weiss: Paragraph [0034] “the consumer analytics system 108 may compare previously-determined characteristics and newly-determined characteristics for a consumer 102 in response to predicting or inferring one or more characteristics of the consumer 102. This comparison may be made for a consumer individually or for a group of consumers that are similarly situated.” Based on the feature information is taught as determined characteristics for a consumer.); determining return metric from providing the individual incentives to the individual entities based on the predicted returns (Weiss: Paragraph [0029] “29] In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed. Examples of such metrics include a timeliness of the performance or a usefulness of information provided to the system 108 by the consumer 102 as a part of performing the task.” Determining return metric from providing the individual incentives to the individual entities based on the predicted returns is taught as the system may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system.)and the costs of the individual incentives (Weiss: Paragraph [0033] “Though, investment may alternatively or additionally be computed in other ways, such as based on the cost to the business of supplying rewards redeemed by consumers.” The costs of the individual incentives is taught as the cost to the business of supplying rewards redeemed by consumers.); and identifying a set of incentives to be provided to one or more of the entities (Weiss: Paragraph [0029] “In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed.” Identifying a set of incentives to be provided to one or more of the entities based on the return metric is taught as may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks.).  
Claim 12 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 11, Weiss teaches the system of claim 2, Weiss further teaches wherein the entities include at least one passenger of a vehicle (Weiss: Paragraph [0087] “As an example, if the time and distance between points and altitude indicate the consumer is likely traveling in a car, the points obtained during this time could be cross-referenced with the known location of roads.” The entities include at least one passenger of a vehicle is taught as the consumer is likely traveling in a car.) or one driver of the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20140095258) in view of Osband (US20170032245) and Carpenter (US20130103476).

Regarding claim 1, A system for determining incentive distribution (Weiss: Paragraph [0184] “The system described above may, in some embodiments, provide incentives to consumers in exchange for participating in market research.” Determining incentive distribution is taught as provide incentives to consumers.), the system comprising: one or more processors (Weiss: Paragraph [0048] “deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.” One or more processors is taught as machine that executes computer software, program codes, and/or instructions on a processor.); and a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Weiss: Paragraph [0048] “The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere.” A memory storing instructions that, when executed by the one or more processors, cause the system to perform is taught as processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere.): obtaining feature information for entities, the feature information characterizing features of individual entities (Weiss: Paragraph [0024] “the system 108 may acquire information from at least one data source external to the system 108. The information acquired from the at least one data source may be any suitable information, as embodiments are not limited in this respect. In some cases, the information may include information regarding the consumer 102, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. For example, in response to inferring a characteristic of the consumer 102, the system 108 may obtain social networking data provided by a consumer to a social networking service or that relates to the consumer 102.” Obtaining feature information for entities, the feature information characterizing features of individual entities is taught as the information may include information regarding the consumer, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. For example, in response to inferring a characteristic of the consumer, the system may obtain social networking data provided by a consumer to a social networking service or that relates to the consumer.); determining predicted returns from providing individual incentives associated with different costs to the individual entities based (Weiss: Paragraph [0033] “response to inferring or predicting a characteristic of the consumer 102, the system 108 may compare characteristics of the consumer 102 predicted/inferred following the offering by the system 108 of and/or redemption by the consumer 102 of a reward to characteristics of the consumer 102 predicted/inferred beforehand. …determine whether the business is receiving a good return on the business's investment, in the case that the business pays a fee to the system 108 for the reward to be offered to consumers. Though, investment may alternatively or additionally be computed in other ways, such as based on the cost to the business of supplying rewards redeemed by consumers.” Determining predicted returns from providing individual incentives associated with different costs to the individual entities based is taught as determine whether the business is receiving a good return on the business's investment the prior art does this by comparing characteristics of the consumer predicted/inferred following the offering by the system of and/or redemption by the consumer.) on the feature information …(Weiss: Paragraph [0034] “the consumer analytics system 108 may compare previously-determined characteristics and newly-determined characteristics for a consumer 102 in response to predicting or inferring one or more characteristics of the consumer 102. This comparison may be made for a consumer individually or for a group of consumers that are similarly situated.” Based on the feature information is taught as determined characteristics for a consumer.); determining return metric from providing the individual incentives to the individual entities based on the predicted returns (Weiss: Paragraph [0029] “29] In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed. Examples of such metrics include a timeliness of the performance or a usefulness of information provided to the system 108 by the consumer 102 as a part of performing the task.” Determining return metric from providing the individual incentives to the individual entities based on the predicted returns is taught as the system may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system.) and the costs of the individual incentives (Weiss: Paragraph [0033] “Though, investment may alternatively or additionally be computed in other ways, such as based on the cost to the business of supplying rewards redeemed by consumers.” The costs of the individual incentives is taught as the cost to the business of supplying rewards redeemed by consumers.); and identifying a set of incentives to be provided to one or more of the entities based on the return metric (Weiss: Paragraph [0029] “In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed.” Identifying a set of incentives to be provided to one or more of the entities based on the return metric is taught as may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks.) …, wherein identifying the set of incentives includes: identifying incentives with highest return metric for the individual entities (Weiss: Paragraph [0176] “The system may then use the total gross profit to compute a specific Return On Investment (ROI) for the reward, such as by comparing the cost of the reward with the total gross profit. The system may then provide the ROI to a business at which the reward was redeemable to provide the business with a measure of the effective profit the rewards program.” [0177] “calculates an ROI of the type described above, the measure of ROI may be computed individually for each type of reward given out. The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI.” Identifying incentives with highest return metric for the individual entities is taught as The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI (i.e. highest return metric));… and selecting the incentives with the highest return metric in an order of highest to lowest return metric (Weiss: Paragraph [0177-0178] “In embodiments in which the system calculates an ROI of the type described above, the measure of ROI may be computed individually for each type of reward given out. The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI. [0178] Determining which reward provides the best ROI may provide an indication of which reward the system should offer more often in the future or otherwise expand on.” The examiner notes selecting the incentives with the highest return metric in an order of highest to lowest return metric is taught as the rewards with the best ROI (i.e. highest return metric) are determined in the system and then favored for use more often in the future than the rewards with lower ROI. Refer to paragraph [0179] for further analysis.)
Weiss does not explicitly disclose … and a deep-Q network… and a budget for a period of time… until a sum of the costs of the selected incentives reaches the budget.  
	Osband further teaches … and a deep-Q network (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).)… 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Weiss in view of Osband do not explicitly disclose …and a budget for a period of time… until a sum of the costs of the selected incentives reaches the budget.  
Carpenter further teaches …and a budget for a period of time (Carpenter: Paragraph [0024] “There is a need for campaign offers and rewards systems that enable advertisers to create multiple purchase offers over time and run simultaneous campaigns.” [0044] “An analytics engine, predicts a probability that a user will redeem a given offer and estimates a reward the user will be owed when it redeems the offer and calculates an expected amount of the campaign's budget that will be consumed if the user is presented with that offer.” A budget for a period of time is taught as calculates an expected amount of the campaign's budget. The campaigns occur over time.)… until a sum of the costs of the selected incentives reaches the budget (Carpenter: Paragraph [0038] “that control redemption of rewards in view of a reward budget, and turns off the campaign when a campaign budget has been met.” A sum of the costs of the selected incentives reaches the budget is taught as control redemption of rewards in view of a reward budget and turns off the campaign when a campaign budget has been met.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss and Osband with the incentive campaigns of Carpenter in order to allow improved systems for offering incentive programs and for tracking participation in an incentive program, thereby allowing companies to use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience (Carpenter: Paragraph [0007] “Companies use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience”).

Claim 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20140095258) in view of Carpenter (US20130103476).

Regarding claim 3, Weiss teaches the system of claim 2, Weiss further teaches wherein the set of incentives (Weiss: Paragraph [0029] “In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed.” Identifying a set of incentives to be provided to one or more of the entities based on the return metric is taught as may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks.) is…
	Weiss does not explicitly disclose identified further based on a budget for a period of time.
Carpenter further teaches identified further based on a budget for a period of time (Carpenter: Paragraph [0024] “There is a need for campaign offers and rewards systems that enable advertisers to create multiple purchase offers over time and run simultaneous campaigns.” [0044] “An analytics engine, predicts a probability that a user will redeem a given offer and estimates a reward the user will be owed when it redeems the offer and calculates an expected amount of the campaign's budget that will be consumed if the user is presented with that offer.” A budget for a period of time is taught as calculates an expected amount of the campaign's budget. The campaigns occur over time.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the incentive campaigns of Carpenter in order to allow improved systems for offering incentive programs and for tracking participation in an incentive program, thereby allowing companies to use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience (Carpenter: Paragraph [0007] “Companies use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience”).
	Claim 13 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 4, Weiss in view of Carpenter teaches the system of claim 3, wherein identifying the set of incentives (Weiss: Paragraph [0029] “In addition to or as an alternative to characteristics of the consumer, the system 108 may determine the reward to offer the consumer 102 based on one or more metrics regarding the consumer's performance of one or more tasks requested by the system 108. Such metrics may relate to a quality of the consumer's performance of the task for which the reward is offered or tasks previously performed.” Identifying a set of incentives to be provided to one or more of the entities based on the return metric is taught as may determine the reward to offer the consumer based on one or more metrics regarding the consumer's performance of one or more tasks.) (Weiss: Paragraph [0176] “The system may then use the total gross profit to compute a specific Return On Investment (ROI) for the reward, such as by comparing the cost of the reward with the total gross profit. The system may then provide the ROI to a business at which the reward was redeemable to provide the business with a measure of the effective profit the rewards program.” [0177] “calculates an ROI of the type described above, the measure of ROI may be computed individually for each type of reward given out. The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI.” Identifying incentives with highest return metric for the individual entities is taught as The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI (i.e. highest return metric)); and selecting the incentives with the highest return metric in an order of highest to lowest return metric (Weiss: Paragraph [0177-0178] “In embodiments in which the system calculates an ROI of the type described above, the measure of ROI may be computed individually for each type of reward given out. The ROI on each reward may then be compared with the ROI of one or more other rewards, such as multiple rewards offered by the same business, to determine which reward provides the best ROI. [0178] Determining which reward provides the best ROI may provide an indication of which reward the system should offer more often in the future or otherwise expand on.” The examiner notes selecting the incentives with the highest return metric in an order of highest to lowest return metric is taught as the rewards with the best ROI (i.e. highest return metric) are determined in the system and then favored for use more often in the future than the rewards with lower ROI. Refer to paragraph [0179] for further analysis.) …
Weiss does not explicitly disclose until a sum of the costs of the selected incentives reaches the budget.  
Carpenter further teaches until a sum of the costs of the selected incentives reaches the budget (Carpenter: Paragraph [0038] “that control redemption of rewards in view of a reward budget, and turns off the campaign when a campaign budget has been met.” A sum of the costs of the selected incentives reaches the budget is taught as control redemption of rewards in view of a reward budget and turns off the campaign when a campaign budget has been met.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the incentive campaigns of Carpenter in order to allow improved systems for offering incentive programs and for tracking participation in an incentive program, thereby allowing companies to use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience (Carpenter: Paragraph [0007] “Companies use rewards and incentives to increase awareness of product offerings, to launch new products, to attract the attention of a newly identified audience”).
	Claim 14 is similarly rejected refer to claim 4 for further analysis.

Claim 5-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20140095258) in view of Osband (US20170032245).

Regarding claim 5, Weiss teaches the system of claim 2, Weiss does not explicitly disclose wherein the predicted returns are determined based on a deep-Q network.
Osband further teaches wherein the predicted returns are determined based on a deep-Q network (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Claim 15 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Weiss in view of Osband teaches the system of claim 5, Osband teaches wherein the deep-Q network (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).) is trained using historical information for the entities (Osband: Paragraph [0061] “A set of data including historical and artificial data is obtained” Trained using historical information for the entities is taught as a set of data including historical.), the historical information (Osband: Paragraph [0061] “A set of data including historical and artificial data is obtained” The historical information is taught as a set of data including historical.) characterizing activities (Osband: Paragraph [0004] “One manner of training a deep learning network is referred to as reinforcement learning in which the system takes a sequence of actions in order to maximize cumulative rewards.” [0008] “The approximator estimates a state-action function for a dataset. For each time step in each of the one or more episodes, the process determines a state of the system for a current time step from the set of training data.” Characterizing activities of the entities for a period of time is taught as the sequence of actions at each time step from the training data.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Claim 16 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 7, Weiss in view of Osband teaches the system of claim 6, Osband further teaches wherein the deep-Q network (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).) is trained using the historical information for the entities based on (Osband: Paragraph [0061] “A set of data including historical and artificial data is obtained” The historical information is taught as a set of data including historical.): storage of at least a portion of the historical information in a replay memory (Osband: Paragraph [0067] “ A set of data including historical and artificial data is obtained (705). In accordance with some embodiments, the observed data is read from a memory. In accordance with some other embodiments, the observed data is received from another system.” Storage of at least a portion of the historical information in a replay memory is taught as a set of data including historical read from a memory.); sampling of a first dataset of the information stored in the replay memory (Osband: Paragraph [0064] “The observed and artificial data are sampled to obtain a training set of data (615). In accordance with some of these embodiments, the training data includes M samples of data.” [0067] “ A set of data including historical and artificial data is obtained (705). In accordance with some embodiments, the observed data is read from a memory. In accordance with some other embodiments, the observed data is received from another system.” Training of the deep-Q network using the first sampled dataset is taught as obtain a training set of data where the training dataset includes samples of data which are read from a memory.); and training of the deep-Q network using the first sampled dataset (Osband: Paragraph [0064] “The observed and artificial data are sampled to obtain a training set of data (615). In accordance with some of these embodiments, the training data includes M samples of data.” Training of the deep-Q network using the first sampled dataset is taught as obtain a training set of data where the training dataset includes samples of data.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Claim 17 is similarly rejected refer to claim 7 for further analysis.

Regarding claim 8, Weiss in view of Osband teaches the system of claim 7, Weiss further teaches … characterizing activities of the entities (Weiss: Paragraph [0024] “the system 108 may acquire information from at least one data source external to the system 108. The information acquired from the at least one data source may be any suitable information, as embodiments are not limited in this respect. In some cases, the information may include information regarding the consumer 102, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. For example, in response to inferring a characteristic of the consumer 102, the system 108 may obtain social networking data provided by a consumer to a social networking service or that relates to the consumer 102.” Obtaining feature information for entities, the feature information characterizing features of individual entities is taught as the information may include information regarding the consumer, regarding an inferred characteristic, and/or regarding a commercial entity or a product or service offered by a commercial entity. ) after the set of incentives have been provided to the one or more of the entities (Weiss: Paragraph [0031] “may provide the information about the reward(s) before the consumer 102 performs the task, when the consumer 102 is to be incentivized to perform the task, or after the consumer 102 performs the task.” After the set of incentives have been provided to the one or more of the entities is taught as provide the information about the reward(s) after the consumer performs the task.).  
(Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).) is updated using transition information for the entities, the transition information (Osband: Paragraph [0071] “The reward, rlt realized and resulting transition state, slt+1 are observed (735). The state, s, the action, a, and the resulting transition state, slt+1 are stored as resulting data in memory.” [0008] “selected by the process and results for the action including a reward and a transition state that result from the selected action are determined.” Updated using transition information for the entities, the transition information is taught as the transition states resulting from an action for a user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Claim 18 is similarly rejected refer to claim 8 for further analysis.

Regarding claim 9, Weiss in view of Osband teaches the system of claim 8, Osband further teaches wherein the deep-Q network (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).)  is updated using the transition information for the entities (Osband: Paragraph [0071] “The reward, rlt realized and resulting transition state, slt+1 are observed (735). The state, s, the action, a, and the resulting transition state, slt+1 are stored as resulting data in memory.” [0008] “selected by the process and results for the action including a reward and a transition state that result from the selected action are determined.” Updated using transition information for the entities is taught as the transition states resulting from an action for a user.) based on: storage of at least a portion of the transition information in the replay memory (Osband: Paragraph [0064] “The state, s, the action, a, and the resulting transition state, slt+1 are stored as resulting data in memory.” Storage of at least a portion of the transition information in the replay memory is taught as the state, s, the action, a, and the resulting transition state, slt+1 are stored as resulting data in memory), the storage of the at least the portion of the transition information in the replay memory causing at least some of the historical information stored in the replay memory to be removed from the replay memory (Osband: Paragraph [0064] “The state, s, the action, a, and the resulting transition state, slt+1 are stored as resulting data in memory. The selecting (630) and observing of the results are repeated until the time period ends (640). The observed set of data is then updated with the results (650).” The storage of the at least the portion of the transition information in the replay memory causing at least some of the historical information stored in the replay memory to be removed from the replay memory is taught as selecting (630) and observing of the results are repeated until the time period ends and the observed set of data is then updated with the results); sampling of a second dataset of the information stored in the replay memory (Osband: Paragraph [0066] “As such, it is desirable to use incremental methods to incorporate new data sample into the fitting process as the data is generated.” Sampling of a second dataset of the information stored in the replay memory is taught as incorporate new data sample into the fitting process as the data is generated.); and updating of the deep- (Osband: Paragraph [0066] “As such, it is desirable to use incremental methods to incorporate new data sample into the fitting process as the data is generated.” Updating of the deep-Q network using the second sampled dataset is taught as incorporate new data sample into the fitting process as the data is generated by the deep Q-learning model.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
	Claim 19 is similarly rejected refer to claim 9 for further analysis.

Regarding claim 10, Weiss in view of Osband teaches the system of claim 9, wherein updating of the deep-Q (Osband: Paragraph [0040] “a Deep Q-learning Network (DQN)” A deep-Q network is taught as a Deep Q-learning Network (DQN).) network includes a change in a last layer of the deep-Q network, the last layer representing available incentive actions (Osband: Paragraph [0004] “One manner of training a deep learning network is referred to as reinforcement learning in which the system takes a sequence of actions in order to maximize cumulative rewards.” [0008] “The approximator estimates a state-action function for a dataset. For each time step in each of the one or more episodes, the process determines a state of the system for a current time step from the set of training data.” Characterizing activities of the entities for a period of time is taught as the sequence of actions at each time step from the training data.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the consumer analytics system of Weiss with the deep Q-learning Network of Osband in order to utilize Q-learning, thereby improving the stability for a deep learning network using reinforcement learning (Osband: Paragraph [0036] “Several important modifications to the updating process in Q-learning improve stability for a deep learning network using reinforcement learning provided in accordance with some embodiments of the invention.”).
Claim 20 is similarly rejected refer to claim 10 for further analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123